Case: 18-50889         Document: 00515060788       Page: 1     Date Filed: 08/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                       No. 18-50889                            August 2, 2019
                                     Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JARRED LYNN BOONE, also known as Jarred Boone,

                                                  Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:18-CR-71-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jarred Lynn Boone pleaded guilty to possession of child pornography and
distribution of such material, in violation of 18 U.S.C. § 2252(a)(2), (4). He was
sentenced     to,   inter    alia,    a   within-Guidelines       term    of     300-months’
imprisonment and 10 years’ supervised release. In addition to the mandatory
and standard conditions for supervised release, the district court imposed the
following four special conditions: (1) participation in a sex offense-specific


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-50889     Document: 00515060788      Page: 2   Date Filed: 08/02/2019


                                  No. 18-50889

treatment program with periodic polygraph testing to ensure his compliance
with the requirements of the program and his overall supervision; (2)
prohibition of direct contact with any child under the age of 18 without the
probation officer’s permission; (3) prohibition of viewing or possessing any
visual depiction of sexually explicit conduct as defined in 18 U.S.C. § 2256; and
(4) submission of his “person, property, house, residence, vehicle, papers,
computers . . . , other electronic communications or data storage devices or
media, or office” to a reasonable search conducted by a probation officer.
      Boone contends these four special conditions must be vacated, claiming:
the court failed to state the reasons supporting their imposition; and, those
reasons were not apparent in the record. As he concedes, his challenge is
reviewed only for plain error because he did not object to the special conditions
in district court. See United States v. Alvarez, 880 F.3d 236, 239 (5th Cir.
2018). Under that standard, Boone must show a forfeited plain (clear or
obvious) error that affected his substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct the
error, but should do so only if it “seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings”. Id.
      “A district court must set forth factual findings to justify special
probation conditions in terms of the [18 U.S.C.] § 3553(a) [sentencing] factors.”
United States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal
quotation marks and citations omitted). Nevertheless, even in the absence of
such findings, we may affirm a special condition if the court’s reasons justifying
the condition can be inferred from the record. Id. Because the court’s reasons
are apparent from our review of the record, there was no clear or obvious error
in imposing the four special conditions.




                                        2
    Case: 18-50889    Document: 00515060788     Page: 3   Date Filed: 08/02/2019


                                 No. 18-50889

      In the alternative, Boone contends the third special condition should be
vacated because the term “sexually explicit conduct” is too vague and overly
broad. He has failed to show the requisite clear or obvious error in this regard
because he has not cited to any binding precedent specifically supporting his
challenge. See United States v. Rodriguez-Parra, 581 F.3d 227, 230–31 (5th
Cir. 2009). Moreover, our precedent regarding this issue reflects he cannot
demonstrate clear or obvious error on this basis. See United States v. Miller,
665 F.3d 114, 136–37, 137 n.120 (5th Cir. 2011).
      AFFIRMED.




                                       3